NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-APR-2021
                                            08:56 AM
                                            Dkt. 27 OAWST



                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


        LUIS MANGLAL-LAN BUTAY, JR. and BELEN GANAC BUTAY
          Plaintiffs-Appellees, v. JOSELITO G. QUIBUYEN,
    Defendant-Appellant, and JOHN DOES l-l0; JANE DOES l-10;
           DOE PARTNERSHIPS l-l0; DOE CORPORATIONS 1-10;
     DOE ENTITIES l-10; and DOE GOVERNMENTAL ENTITIES 1-10,
                             Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC191001562)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the January 27, 2021 Stipulation
for Voluntary Dismissal of the Appeal (Stipulation to Dismiss
Appeal), filed by Defendant-Appellant Joselito G. Quibuyen, the
papers in support, and the record, it appears that (1) the appeal
has not been docketed; (2) the parties stipulate to dismiss the
appeal and bear their own attorneys' fees and costs; and (3) the
Stipulation to Dismiss Appeal is dated and signed by counsel for
all parties appearing in the appeal.
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved, and the appeal is dismissed pursuant
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to Hawai#i Rules of Appellate Procedure Rule 42(a).     The parties
shall bear their own attorneys' fees and costs.
           DATED: Honolulu, Hawai#i, April 9, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2